 

ae e 2:19-cr-00357-FMO, ,Racnment ec peseey CSUR Page 1 ob AnREGRIEHES cou |

CENTRAL DISTRICT OF CALIFORNIA
CASE SUMMARY

JUN 1 8 2019

 

 

 

 

3 a
Case Number oF A g ve 4 5 ’ - Os Defendant Number 1

 

U.S.A. v. Paul Joseph Cassidy

 

Indictment [_] Information

 

 

CENTRAL DISTRICT OF CALIFORNIA
BY DEPUTY

 

Year of Birth 1958

 

Investigative agency (FBI, DEA, etc.) HSI

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."

OFFENSE/VENUE

a. Offense charged as a:

[_] Class A Misdemeanor [_] Minor Offense [_] Petty Offense
[_] Class B Misdemeanor [_] Class C Misdemeanor [v] Felony
b. Date of Offense October 24, 2017

 

c. County in which first offense occurred

Santa Barbara

 

d. The crimes charged are alleged to have been committed in
(CHECK ALL THAT APPLY):

[_] Los Angeles
[_] Orange

[_] Riverside

[_] San Bernardino

[_] Ventura

Santa Barbara
[_] San Luis Obispo
C] Other

Citation of Offense 18 U.S.C. Sections 2252A(a)(2)(A),
2252A(a)(5)(B)

e. Division in which the MAJORITY of events, acts, or omissions
giving rise to the crime or crimes charged occurred:

 

 

Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)
[_] Eastern (Riverside and San Bernardino) [_] Southern (Orange)

RELATED CASE

Has an indictment or information involving this defendant and
the same transaction or series of transactions been previously
filed and dismissed before trial?

No [_] Yes

If "Yes," Case Number:

 

Pursuant to General Order 16-05, criminal cases may be related
if a previously filed indictment or information and the present
case:
a. arise out of the same conspiracy, common scheme,
transaction, series of transactions or events; or

b. involve one or more defendants in common, and would
entail substantial duplication of labor in pretrial, trial or
sentencing proceedings if heard by different judges.

Related case(s), if any (MUST MATCH NOTICE OF RELATED
CASE):

 

 

PREVIOUSLY FILED COMPLAINT/CVB CITATION
A complaint/CVB citation was previously filed on:

Case Number:

 

Assigned Judge:

 

Charging:

 

The complaint/CVB citation:
[_] is still pending
[_] was dismissed on:

PREVIOUS COUNSEL
Was defendant previously represented?

[]No [] Yes

IF YES, provide Name:

 

Phone Number:

COMPLEX CASE
Are there 8 or more defendants in the Indictment/Information?

[_] Yes* No

Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* No

*AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
CHECKED.

SUPERSEDING INDICTMENT/INFORMATION
IS THIS ANEW DEFENDANT? [_] Yes [_] No
superseding charge (i.e., ist, 2nd).

 

This is the
The superseding case was previously filed on:

 

Case Number

 

The superseded case:
[_] is still pending before Judge/Magistrate Judge

 

E] was previously dismissed on

 

Are there 8 or more defendants in the superseding case?

[_] Yes* [-] No
Will more than 12 days be required to present government's
evidence in the case-in-chief?

[_] Yes* [_] No
Was a Notice of Complex Case filed on the Indictment or
Information?
[| No

[_] Yes
*AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
FILED IF EITHER "YES" BOX IS CHECKED.

 

CR-72 (12/17)

CASE SUMMARY

Page 1 of 2
Case 2:19-cr-00357-FMO, Document £6 best iey tks Page 2 of 2 Page ID #:6

CENTRAL DISTRICT OF CALIFORNIA
CASE SUMMARY

 

INTERPRETER
Is an interpreter required? [ | YES NO
IF YES, list language and/or dialect:

 

OTHER

Male [_] Female
U.S. Citizen [_] Alien

Alias Name(s)

 

 

This defendant is charged in:

All counts
[_] Only counts:

 

[| This defendant is designated as "High Risk" per
18 USC § 3146{a}(2) by the U.S, Attorney.

[_] This defendant is designated as "Special Case” per
18 USC § 3166(b){7).

Is defendant a juvenile? [_] Yes No
IF YES, should matter be sealed? [-] Yes [_] No

The area(s) of substantive law that will be involved in this case
include(s):

[_] financial institution fraud [_] public corruption

[_] government fraud [_] tax offenses

[] environmental issues [_] mail/wire fraud

[_] narcotics offenses [_] immigration offenses
[_] violent crimes/firearms [_] corporate fraud

Other Child pornography

 

 

CUSTODY STATUS

Defendant is not in custody:
a. Date and time of arrest on complaint:

b. Posted bond at complaint level on:
in the amount of $

c.PSA supervision? [_] Yes [_]No
d. Is on bail or release from another district:

 

 

Defendant is in custody:
a. Place of incarceration: [_] State [_] Federal

b, Name of Institution:

 

c. If Federal, U.S. Marshals Service Registration Number:

 

d.[_] Solely on this charge. Date and time of arrest:

 

e, On another conviction: [_] Yes No

IF YES: [_] State [_] Federal [_] Writ of Issue
f. Awaiting trial on other charges: [_] Yes No

IFYES: [7] State ["] Federal AND

Name of Court:

 

Date transferred to federal custody:

This person/proceeding is transferred from another district
pursuant to F.R.Cr.P. 20 21 40

 

EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:

 

 

 

Date 06/14/2019

FTA.
Signature of Assistant U.S. Attorney
Shawn T. Andrews
Print Name

 

 

 

CR-72 (12/17)

CASE SUMMARY Page 2 of 2
